           Case 3:20-cv-00961-VC Document 33 Filed 10/08/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  J. H.,                                             Case No. 20-cv-00961-VC
                 Plaintiff,
                                                     ORDER GRANTING MOTION TO
           v.                                        DISMISS IN PART WITH LEAVE TO
                                                     AMEND
  COUNTY OF SAN MATEO, et al.,
                                                     Re: Dkt. No. 18
                 Defendants.

       For the reasons stated on the record, the County defendants’ motion to dismiss is granted

in part. All of the claims except for the claim of negligence are dismissed for failure to state a

claim. Leave to amend is granted, and any amended complaint should be filed within 60 days of

the date of this order. Responses are due 21 days after the filing of the amended complaint.

       IT IS SO ORDERED.

Dated: October 8, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
